Journal Entry
BY ENTRY DATED SEPTEMBER 17, 2001, THIS COURT GRANTED RELATOR LEAVE TO FILE A MOTION FOR DEFAULT JUDGMENT. RELATOR HAS NOT FILED A MOTION FOR DEFAULT JUDGMENT OR OTHERWISE PROSECUTED THIS ACTION. BY ENTRY DATED NOVEMBER 13, 2001, THIS COURT GAVE NOTICE THAT THIS ACTION WOULD BE DISMISSED FOURTEEN DAYS AFTER THE DATE OF THE NOVEMBER 13, 2001 ENTRY UNDER CIV.R. 41(B)(1).
ACCORDINGLY, THIS ACTION IS DISMISSED. RELATOR TO PAY COSTS.
Presiding Judge PATRICIA A. BLACKMON, and Judge TERRENCE O'DONNELL, Concur.